Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pg(s). 1-2, filed 12/22/2021, with respect to the amended claims have been fully considered and are persuasive.  
	Allowable Subject Matter
1.         Claims 2-10 are allowed.
2.         The following is a statement of reasons for the indication of allowable subject matter.
             Regarding claim 2, the prior art search failed to disclose a box-type sanitizer for use in a trunk of a vehicle, the box- type sanitizer comprising:
an opaque box with a main body that defines an inner space and an opening, the box configured for receiving and housing one or more objects, one of more sides of the opaque box covered with a UVC reflective material;
a power source connection to a power system of the vehicle;
a plurality of UVC-emitting lights positioned and mounted between an inner wall of the box and an outer of the box and facing the inner space through openings in the inner wall so as to irradiate the inner space of the main body of the box at one or more specific intervals, a given one of the plurality of UVC-emitting lights operative to receive power from the power system and generate UVC light; 
a removable lower shelf with components positioned along a bottom of the box and two removable adjustable half shelves with components positioned above the removable lower shelf within the main body of the box;
one or more pair of rails embedded into the opaque box to maintain alignment of and stability for the removable lower shelf and two removable adjustable half shelves;
one or more shelf locks disposed on a given one of the removable lower shelf and two removable adjustable half shelves that engage a corresponding one of the one or 
more pair of rails by rotation down and away from a wall of the opaque box; and
a safety device embedded into the box to ensure provision of power from the power system to the plurality of UVC-emitting lights only when the opening to the box is securely closed.
 
3.      The prior art search did not disclose or make obvious claim 2, with the elements of (emphasis added): a removable lower shelf with components positioned along a bottom of the box and two removable adjustable half shelves with components positioned above the removable lower shelf within the main body of the box;
one or more pair of rails embedded into the opaque box to maintain alignment of and stability for the removable lower shelf and two removable adjustable half shelves;
one or more shelf locks disposed on a given one of the removable lower shelf and two removable adjustable half shelves that engage a corresponding one of the 
one or more pair of rails by rotation down and away from a wall of the opaque box.

4.      The dependent claims are allowable due to dependency upon their respective allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Smyth whose telephone number is 571-270-1746.  The examiner can normally be reached between 9:00AM - 6:00PM; Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW SMYTH/Primary Examiner, Art Unit 2881